In the motion for rehearing attention is called to the fact that we were in error in our statement in the original opinion that the record is silent as to the name of the person rendering the property for taxes from 1931 up to the time the house was destroyed. Counsel for the State is correct when he says that the tax collector testified that in 1932 Mrs. Laura McNabb rendered the property in question. Our conclusion would have been the same if the date had been correctly stated.
Our re-examination of the record in the light of the motion leaves us of opinion that proper disposition has been made of the appeal.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.